Allowable Subject Matter
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10, 12-17, and 19-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method, medium, and system for interface layout interference detection comprising separately machine translating text nodes and text sub-units, inserting inline markup tags among translated text sub-units based on a string matching search algorithm, inserting pseudo characters at front and back ends of a translated text node, and determining that a first interface element interferes with a second interface element in an interface layout based on an indication that a pseudo character is obscured by an overlap.
The prior art of record teaches various aspects of the claimed limitations as discussed in previous Office actions.  However, the prior art of record neither anticipates nor renders obvious a method comprising “parsing, by at least one computing device, a markup file to identify a plurality of text nodes and a plurality of inline markup tags in a text node among the plurality of text nodes in the markup file; delineating, by the at least one computing device, a plurality of text sub-units in the text node based on the plurality of inline markup tags in the text node; separately machine translating, by the at least one computing device, the plurality of text nodes and the plurality of text sub-units to determine a plurality of translated text nodes and a plurality of translated text sub-units; inserting, by the at least one computing device, the plurality of inline markup tags among the plurality of translated text sub-units in a translated text node among the 
With the configuration as prescribed above, the present invention as claimed facilitates automated detection of interface layout interference among interface elements in the context of machine translated text elements.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
2/26/2022

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174